Name: 93/501/EEC: Commission Decision of 3 September 1993 amending the addendum to the Community support framework for Community structural assistance in the improvement of the conditions under which agricultural and forestry products are processed and marketed in Germany (excluding the five new LÃ ¤nder) (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  industrial structures and policy;  EU finance;  Europe;  agricultural activity
 Date Published: 1993-09-21

 Avis juridique important|31993D050193/501/EEC: Commission Decision of 3 September 1993 amending the addendum to the Community support framework for Community structural assistance in the improvement of the conditions under which agricultural and forestry products are processed and marketed in Germany (excluding the five new LÃ ¤nder) (Only the German text is authentic) Official Journal L 236 , 21/09/1993 P. 0011 - 0012COMMISSION DECISION of 3 September 1993 amending the addendum to the Community support framework for Community structural assistance in the improvement of the conditions under which agricultural and forestry products are processed and marketed in Germany (excluding the five new Laender) (Only the German text is authentic)(93/501/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products (1), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (2) thereof, Whereas, by Decision 92/78/EEC (3), the Commission approved the Community support framework for Community structural assistance in the improvement of the conditions under which agricultural and forestry products are processed and marketed in Germany (excluding the five new Laender); Whereas, by Decision 93/224/EEC (4), the Commission adopted an addendum to the Community support framework for Community structural assistance in the improvement of the conditions under which agricultural and forestry products are processed and marketed in Germany (excluding the five new Laender); Whereas the financial framework set as the Community's budgetary assistance should be increased by ECU 162 889; Whereas on 27 May 1993, the Government of the Federal Republic of Germany submitted an application to the Commission for the allocation of that amount amongst Laender and product sectors; Whereas the application from the German authorities requested a revision of the financial framework set as the Community's budgetary assistance; Whereas this amendment to the addendum to the Community support framework has been drafted in agreement with the Member State through the partnership defined in Article 4 of Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financing instruments (5), as amended by Regulation (EEC) No 2081/93 (6); Whereas all the measures provided for in the amendment to the addendum are in conformity with Commission Decision 90/342/EEC of 7 June 1990 on the selection criteria to be adopted for investments for improving the processing and marketing conditions for agricultural and forestry products (7); Whereas the Commission is prepared to examine the possibility of the other Community lending instruments contributing to the financing of this Community support framework in accordance with the specific provisions governing them; Whereas in accordance with Article 10 (2) of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (8), as amended by Regulation (EEC) No 2082/93 (9), the Commission decision on the Community support framework is to be sent to the Member State as a declaration of intent; Whereas, in accordance with Article 20 (1) and (2) of Regulation (EEC) No 4253/88, budgetary commitments relating to the contribution from the Structural Funds to the financing of operations covered by the Community support framework will be made on the basis of subsequent Commission decisions approving the operations concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee for Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 Article 2 (b) of the addendum to the Community support framework for Community structural assistance in the improvement of the conditions under which agricultural and forestry products are processed and marketed in Germany (excluding the five new Laender) covering the period 1 January 1991 to 31 December 1993 is hereby replaced by the following: '(b) an indicative financing plan specifying, at constant 1991 prices indexed to 1993, the total cost of the priorities adopted for joint action by the Community and the Member State concerned, ECU 461 259 015 for the whole period, and the financial arrangements envisaged for budgetary assistance from the Community, broken down as follows: (ECU) /* Tables: see OJ */ The resultant national financing requirement of ECU 65 366 532 for the public sector and ECU 333 953 015 for the private sector may be partially covered by Community loans from the European Investment Bank and the other lending instruments.' Article 2 This declaration of intent is addressed to the Federal Republic of Germany. Done at Brussels, 3 September 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 91, 6. 4. 1990, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 31, 7. 2. 1992, p. 38. (4) OJ No L 95, 21. 4. 1993, p. 38. (5) OJ No L 185, 15. 7. 1988, p. 9. (6) OJ No L 193, 31. 7. 1993, p. 5. (7) OJ No L 163, 29. 6. 1990, p. 71. (8) OJ No L 374, 31. 12. 1988, p. 1. (9) OJ No L 193, 31. 7. 1993, p. 20.